Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ciba (GB 2,033,394) in view of Marelli et al (US 2009/0277579).
Regarding claims 1-10, Ciba discloses a system for coupling rods or tubes.  As shown in Fig. 2, first and second tapered pipes are provided within a coupling element. These tubes and coupling element may be made of epoxy resin and may include reinforcing materials (page 2, lines 30-42). The tubes are rotated to bond the tubes to the coupling element (page 1, lines 50-56).
However, Ciba does not disclose the thermoplastic material disposed between the pipes and the coupling element.  Regarding this difference, the applicant is directed to the reference of Marelli.
Marelli discloses a system for joining components.  As shown in Figs. 1A-D, tube 10 is to be joined to tubular collar 14. Thermoplastic materials 12 and 16 are provided at the interface regions and function as a tie layer. Heat is then applied to melt the thermoplastic materials and join the components 10 and 14.
It would have been obvious to one having ordinary skill in the art to employ a thermoplastic material at the interface of tubular components, as taught by Marelli, in the system of Ciba in order to provide the predictable result of enhancing the seal created by the weld joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745